Name: 2000/606/EC: Commission Decision of 26 September 2000 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards six products for European Technical Approvals without Guideline (notified under document number C(2000) 2641) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  marketing;  consumption;  technology and technical regulations
 Date Published: 2000-10-12

 Avis juridique important|32000D06062000/606/EC: Commission Decision of 26 September 2000 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards six products for European Technical Approvals without Guideline (notified under document number C(2000) 2641) (Text with EEA relevance) Official Journal L 258 , 12/10/2000 P. 0038 - 0041Commission Decisionof 26 September 2000on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards six products for European Technical Approvals without Guideline(notified under document number C(2000) 2641)(Text with EEA relevance)(2000/606/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,Whereas:(1) The Commission is required to select, as between the two procedures under Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the least onerous possible procedure consistent with safety. This means that it is necessary to decide whether, for a given product, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria set out in Article 13(4), the intervention of an approval certification body is required.(2) Article 13(4) requires that the procedure thus determined shall be indicated in the mandates and in the technical specifications. It is therefore desirable to identify the products referred to in the technical specifications.(3) The two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC. It is therefore necessary to specify clearly the methods by which the two procedures shall be implemented, by reference to Annex III, for each product, since Annex III gives preference to certain systems.(4) The procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III. The procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3The procedure for attesting conformity as set out in Annex III shall be indicated in the relevant European technical approvals.Article 4This Decision is addressed to the Member States.Done at Brussels, 26 September 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.ANNEX IInternal covering system of gypsum fibre boards (EOTA ref. 05.04/01):For uses except those subject to reaction to fire regulations for products made of materials falling into classes A1(1), A2(2), B(3), C(4).Prefabricated cavity trays (EOTA ref. 06.04/05)(1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(2) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(3) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(4) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).ANNEX IIInternal covering system of gypsum fibre boards (EOTA ref. 05.04/01):For uses subject to reaction to fire regulations for products made of materials falling into classes A1(1), A2(2), B(3), C(4).Couplings and sleeves for standardised reinforcing bars (EOTA ref. 03.01/02)Corrugated steel reinforcement sheets (for composite structural floor systems) (EOTA ref. 05.02/02)Pile joint (connection device for load-bearing pre-cast concrete piles) (EOTA ref. 01.03/09)Rock shoe (anchoring device for load-bearing pre-cast concrete piles) (EOTA ref. 01.03/09)(1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(2) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(3) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(4) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).ANNEX IIIATTESTATION OF CONFORMITYNote:for products/kits having more than one of the intended uses specified in the following tables, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.SIX PRODUCTS FOR EUROPEAN TECHNICAL APPROVALS (TABLE 1/3)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant European technical approval:>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such a characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.SIX PRODUCTS FOR EUROPEAN TECHNICAL APPROVALS (TABLE 2/3)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant European technical approval:>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such a characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.SIX PRODUCTS FOR EUROPEAN TECHNICAL APPROVALS (TABLE 3/3)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant European technical approval:>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such a characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.